Title: To George Washington from Colonel Oliver Spencer, 7 January 1779
From: Spencer, Oliver
To: Washington, George


  
    May it please your Excellency
    Minisink [N.Y.]Jany 7th 1779
  
When I engaged more Immediately in the Service of my Country, the latter end of the year 1776 and beginning of 1777, it was a time when our Expectations of reducing the enemy, and Gaining our grand Point, were languid and Small. at this Difficult Period, it become every Honest man and friend to his Country, to exert himself in it’s favour to the Utmost of his Abilities. Since the above recited Period, it has pleased the Almighty to interpose in our favour, and by a Series of Successes, we have now a fair prospect before us of reaping the Happy fruits of our labours, Independence and Peace. and next to the welfare of our Country, no doubt we Should Esteem the Wellbeing, Comfort and Support of our friends and Families. mine, which is numerous and helpless, has Suffered much thro’ my Absents Since the Commencement of the present war, and must probably Still Suffer more if the War Continues, and I Shou’d also Continue in the Service: therefore, as it is probable that on Arranging the Army, there will be a number of Supernumerary Officers: I could wish (for no other reason than the above, and an Utter aversion to a resignation,) it might be my lot to be one. and yet if I am Honored with a continuence in the Service, I Shall endeavour to Serve with patience, Steadiness & Integrity.
  it is with the greatest pleasure and Satisfaction, I reflect on the Honors conferred on me, in Serving my Country in the Station I’m in, under So worthy and Illustrious a Commander, as your Excellency, and hope my past endeavours to Serve with that Fidelity and firmness, that becomes an Officer, and Soldier, has Merited your Excellency’s, and Consequently my Country’s Approbation. that your Excellency may remain at the Head, as long as it is Necessary to keep Up an Army, and in a Confirmed State of Health, and Soundness of Constitution, may Continue long to See, and enjoy the fruits of your 
    
    
    
    Toil & labour with pleasure & Satisfaction, is the Sincere Desire of your Excellency’s Most Obedient, Most Devoted Servant

  Oliver Spencer

